Exhibit 10.8

 

COMCAST CORPORATION

 

2004 MANAGEMENT ACHIEVEMENT PLAN

 

(Amended and Restated, Effective December 14, 2005)

 

1. BACKGROUND AND PURPOSE

 

Comcast Corporation, a Pennsylvania corporation (the “Company”), hereby amends
and restates the Comcast Corporation the Comcast Corporation 2004 Management
Achievement Plan (the “Plan”). The purpose of the Plan is to promote the ability
of the Company to retain and recruit employees and enhance the growth and
profitability of the Company by providing the incentive of short-term and
long-term cash bonus awards for continued employment and the attainment of
performance objectives. The Plan is intended to permit the maximum amount of
flexibility to permit the Company to authorize cash bonus awards based on the
attainment of performance objectives at individual, regional, divisional,
line-of-business or Company-wide levels.

 

2. DEFINITIONS

 

(a) “Affiliate” means, with respect to any Person, any other person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

(b) “Award” or “Cash Bonus Award” means a cash bonus award granted under the
Plan.

 

(c) “Award Period” means, except as otherwise provided in the terms of an Award,
the period extending from January 1 of the first Plan Year for to which an Award
applies through December 31 of the last Plan Year to which such Award applies.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Change of Control” means any transaction or series of transactions as a
result of which any Person who was a Third Party immediately before such
transaction or series of transactions owns then-outstanding securities of the
Company such that such Person has the ability to direct the management of the
Company, as determined by the Board in its discretion. The Board may also
determine that a Change of Control shall occur upon the completion of one or
more proposed transactions. The Board’s determination shall be final and
binding.



--------------------------------------------------------------------------------

(f) “Committee” means the Compensation Committee of the Board or such other
committee of the Board assigned by the Board to administer the Plan.

 

(g) “Company” means Comcast Corporation, a Pennsylvania corporation, including
any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.

 

(h) “Date of Grant” means the date on which an Award is granted.

 

(i) “Eligible Employee” means an employee of the Company or an Affiliate, as
determined by the Committee.

 

(j) “Grantee” means an Eligible Employee who is granted an Award.

 

(k) “Person” means an individual, a corporation, a partnership, an association,
a trust or any other entity or organization.

 

(l) “Plan” means the Comcast Corporation 2004 Management Achievement Plan, as
set forth herein, and as amended from time to time.

 

(m) “Plan Year” means the calendar year.

 

(n) “Target” means, for any Plan Year or Award Period, the performance objective
or objectives established by the Committee.

 

(o) “Terminating Event” means any of the following events:

 

(i) the liquidation of the Sponsor; or

 

(ii) a Change of Control.

 

(p) “Third Party” means any Person, together with such Person’s Affiliates,
provided that the term “Third Party” shall not include the Company or an
Affiliate of the Company.

 

(q) “Transfer” means the reassignment of an Eligible Employee from one employer
to another, each of which is the Company or an Affiliate of the Company.

 

3. RIGHTS TO BE GRANTED

 

Rights that may be granted under the Plan are rights to cash payments, payable
in accordance with the terms of the Plan and the Award document.

 

4. ADMINISTRATION OF THE PLAN

 

(a) Administration. The Plan shall be administered by the Committee.

 

(b) Grants. Subject to the express terms and conditions set forth in the Plan,
the Committee shall have the power, from time to time, to:

 

(i) select those Eligible Employees to whom Awards shall be granted under the
Plan, to determine the amount of cash to be paid pursuant to each Award, and,
pursuant to the provisions of the Plan, to determine the terms and conditions of
each Award; and

 

-2-



--------------------------------------------------------------------------------

(ii) interpret the Plan’s provisions, prescribe, amend and rescind rules and
regulations for the Plan, and make all other determinations necessary or
advisable for the administration of the Plan.

 

The determination of the Committee in all matters as stated above shall be
conclusive.

 

(c) Delegation of Authority.

 

(i) Named Executive Officers and Section 16(b) Officers. All authority with
respect to the grant, amendment, interpretation and administration of Awards
with respect to any Eligible Employee who is either (x) a Named Executive
Officer (i.e., an officer who is required to be listed in the Company’s Proxy
Statement Compensation Table) or (y) is subject to the short-swing profit
recapture rules of section 16(b) of the 1934 Act, is reserved to the Committee.

 

(ii) Senior Officers and Highly Compensated Employees. The Committee may
delegate to a committee consisting of the Chairman of the Committee and one or
more officers of the Company designated by the Committee, discretion under the
Plan to grant, amend, interpret and administer Awards with respect to any
Eligible Employee who (x) holds a position with Comcast Corporation of Senior
Vice President or a position of higher rank than Senior Vice President or
(y) has a base salary of $500,000 or more.

 

(iii) Other Employees. The Committee may delegate to an officer of the Company,
or a committee of two or more officers of the Company, discretion under the Plan
to grant, amend, interpret and administer Awards with respect to any Eligible
Employee other than an Eligible Employee described in Paragraph 5(c)(i) or
Paragraph 5(c)(ii).

 

(iv) Termination of Delegation of Authority. Delegation of authority as provided
under this Paragraph 5(c) shall continue in effect until the earliest of:

 

(x) such time as the Committee shall, in its discretion, revoke such delegation
of authority;

 

(y) in the case of delegation under Paragraph 5(c)(ii), the delegate shall cease
to serve as Chairman of the Committee or serve as an employee of the Company for
any reason, as the case may be and in the case of delegation under Paragraph
5(c)(iii), the delegate shall cease to serve as an employee of the Company for
any reason; or

 

(z) the delegate shall notify the Committee that he declines to continue
exercise such authority.

 

-3-



--------------------------------------------------------------------------------

(d) Meetings. The Committee shall hold meetings at such times and places as it
may determine. Acts approved at a meeting by a majority of the members of the
Committee or acts approved in writing by the unanimous consent of the members of
the Committee shall be the valid acts of the Committee.

 

(e) Exculpation. No member of the Committee shall be personally liable for
monetary damages for any action taken or any failure to take any action in
connection with the administration of the Plan or the granting of Awards
thereunder unless (i) the member of the Committee has breached or failed to
perform the duties of his office, and (ii) the breach or failure to perform
constitutes self-dealing, willful misconduct or recklessness; provided, however,
that the provisions of this Paragraph 4(d) shall not apply to the responsibility
or liability of a member of the Committee pursuant to any criminal statute.

 

(f) Indemnification. Service on the Committee shall constitute service as a
member of the Board. Each member of the Committee shall be entitled without
further act on his part to indemnity from the Company to the fullest extent
provided by applicable law and the Company’s Articles of Incorporation and
By-laws in connection with or arising out of any action, suit or proceeding with
respect to the administration of the Plan or the granting of Awards thereunder
in which he may be involved by reason of his being or having been a member of
the Committee, whether or not he continues to be such member of the Committee at
the time of the action, suit or proceeding.

 

5. ELIGIBILITY

 

Awards may be granted only to Eligible Employees of the Company and its
Affiliates, as determined by the Committee. No Awards shall be granted to an
individual who is not an Eligible Employee of the Company or an Affiliate of the
Company.

 

6. CASH BONUS AWARDS

 

The Committee may grant Awards in accordance with the Plan. The terms and
conditions of Awards shall be set forth in writing as determined from time to
time by the Committee, consistent, however, with the following:

 

(a) Time of Grant. Awards may be granted at any time from the date of adoption
of the Plan by the Board until the Plan is terminated by the Board or the
Committee.

 

(b) Non-uniformity of Awards. The provisions of Awards need not be the same with
respect to each Grantee.

 

(c) Awards and Agreements. The terms of each Award shall be reflected in an
Award document in form and substance satisfactory to the Committee.

 

(d) Conditions to Payment of Awards.

 

(i) The Committee shall establish such conditions on the payment of a bonus
pursuant to an Award as it may, in its sole discretion, deem appropriate. The
conditions shall be set forth in the Award document. For purposes of calculating
whether any

 

-4-



--------------------------------------------------------------------------------

Target based on the cash flow of the Company or any division or business unit
has been met, in the event there is a significant acquisition or disposition of
any assets, business division, company or other business operations of the
Company or such division or business unit that is reasonably expected to have an
effect on cash flow as otherwise determined under the terms of the Plan, the
cash-flow based performance objectives shall be adjusted to take into account
the impact of such acquisition or disposition by increasing or decreasing such
goals in the same proportion as cash flow of the Company or such division or
business unit would have been affected for the prior performance measurement
period on a pro forma basis had such an acquisition or disposition occurred on
the same date during the prior performance measurement period; provided further
than such adjustment shall be based upon the historical equivalent of cash flow
of the assets so acquired or disposed of for the prior performance measurement
period, as shown by such records as are available to the Company, as further
adjusted to reflect any aspects of the transaction that should be taken into
account to ensure comparability between amounts in the prior performance
measurement period and the current performance measurement period.

 

(ii) The Award may provide for the payment of Awards in installments, or upon
the satisfaction of individual, regional, divisional, line-of business or
Company-wide Targets, as determined by the Committee.

 

(iii) The Committee may, in its sole discretion, waive, in whole or in part, any
remaining conditions to payment of a Grantee’s Award.

 

(iv) The Grantee shall not be permitted to sell, transfer, pledge or assign any
amount payable pursuant to the Plan or an Award (provided that the right to
payment under an Award may pass by will or the laws of descent and
distribution).

 

(v) Amounts that are determined to be payable pursuant to Awards shall be paid
by the date that is 2-1/2 months from end of the Company’s taxable year in which
the payment of the Award is no longer subject to a substantial risk of
forfeiture;

 

(e) Termination of Grantee’s Employment.

 

(1) A Transfer shall not be deemed a termination of employment. The Committee
may grant Awards pursuant to which the Committee reserves the right to modify
the calculation of an Award in connection with a Transfer. In general, except as
otherwise provided by the Committee at the time an Award is granted or in
connection with a Transfer, upon the Transfer of a Grantee between divisions
while an Award is outstanding and unexpired, the outstanding Award shall be
treated as having terminated and expired, and a new Award shall be treated as
having been made, effective as of the effective date of the Transfer, for the
portion of the Award which had not expired or been paid, but subject to the
performance and payment conditions applicable generally to Awards for Grantees
who are employees of the transferee division, all as shall be determined by the
Committee in an equitable manner.

 

(2) Except as otherwise provided in an Award, in the event that a Grantee
terminates employment with the Company and its Affiliates, all Awards remaining
subject to conditions to payment shall be forfeited by the Grantee and deemed
canceled by the Company.

 

-5-



--------------------------------------------------------------------------------

(f) Time of Grant. Subject to Paragraph 7, following the satisfaction of the
conditions to payment of an Award, the Company shall pay the Grantee (or the
person to whom the right to payment may have passed by will or the laws of
descent and distribution) the amount payable in connection with the lapse of
such restrictions.

 

7. TAXES

 

The Company shall withhold the amount of any federal, state, local or other tax,
charge or assessment attributable to the grant of any Award or lapse of
restrictions under any Award as it may deem necessary or appropriate, in its
sole discretion.

 

8. TERMINATING EVENTS

 

The Committee shall give Grantees at least thirty (30) days’ notice (or, if not
practicable, such shorter notice as may be reasonably practicable) prior to the
anticipated date of the consummation of a Terminating Event. The Committee may,
in its discretion, provide in such notice that upon the consummation of such
Terminating Event, any remaining conditions to payment of a Grantee’s Award
shall be waived, in whole or in part.

 

9. AMENDMENT AND TERMINATION

 

The Plan may be terminated by the Board or the Committee at any time. The Plan
may be amended by the Board or the Committee at any time. No Award shall be
affected by any such termination or amendment without the written consent of the
Grantee.

 

10. EFFECTIVE DATE

 

The effective date of this amendment and restatement of the Plan is December 14,
2005.

 

11. GOVERNING LAW

 

The Plan and all determinations made and actions taken pursuant to the Plan
shall be governed in accordance with Pennsylvania law.

 

Executed as of the 14th day of December, 2005.

 

COMCAST CORPORATION BY:  

/s/ David L. Cohen

--------------------------------------------------------------------------------

    David L. Cohen ATTEST:  

/s/ Arthur R. Block

--------------------------------------------------------------------------------

    Arthur R. Block

 

-6-